Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161476                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161476
                                                                    COA: 342639
                                                                    Wayne CC: 17-005152-FC
  RUSSELL CHARLES GOVETT, IV,
           Defendant-Appellant.

  _________________________________________/

         By order of February 12, 2021, the prosecuting attorney was directed to answer the
  application for leave to appeal the May 14, 2020 judgment of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
           b0726
                                                                               Clerk